Citation Nr: 0317996	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  00-04 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel




REMAND

On March 24, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	The veteran has identified all VA and non-VA 
health care providers that have treated her 
for lumbosacral strain, arthritis of the 
thumbs, patellofemoral syndrome of the knees, 
instability of the right ankle, hiatal hernia, 
tinnitus, and sinusitis from September 1995 to 
the present.  The RO should obtain records 
from each health care provider identified by 
the veteran that have not already been 
associated with the claims folder.  
2.	After all medical records identified by the 
veteran have been obtained and associated with 
the claims folder the RO should make 
arrangements with the appropriate VA medical 
facility for the veteran to be afforded 
orthopedic and neurological examinations to 
show the nature and extent of her service-
connected back, hands, knees, and ankle 
disabilities.  The claims file, along with the 
veteran's vocational rehabilitation folder, 
must be made available to the examiner(s) 
prior to examination(s), and the examiner(s) 
should so indicate in the report that they 
were reviewed.  All necessary studies and/or 
tests should be conducted, to include a 
magnetic resonance imaging (MRI) of the spine 
and x-rays of the knees, hands, and right 
ankle.  Then, the examiner(s) should review 
all pertinent medical treatment and 
examination records in the veteran's claims 
file, and after a thorough clinical 
examination, offer an opinion(s) as to whether 
her service-connected back, hands, knees, and 
ankle disabilities alone, preclude an average 
person from obtaining, or retaining, 
substantially gainful employment.  The veteran 
contends that her back, hands, knees, and 
ankle disabilities prevent her from working.  
The examiner should take particular note of 
statements made by the veteran in June 1998 
and February 2000 and the September 1999 
hearing testimony.  Consideration may be given 
to the veteran's level of education, special 
training, and previous work experience in 
arriving at a conclusion, but not to her age 
or to the impairment caused by nonservice-
connected disabilities, such as headaches and 
hearing loss.  When giving an opinion on 
unemployability, the examiner(s) should 
comment on the statements made by Michelle 
Smith, Assistant Manager of Taco Johns, and 
DeAnn Andre, insurance agent, which are 
associated with claims file.  The examiner(s) 
should clearly outline the rationale for any 
opinion expressed and all clinical findings 
should be reported in detail.

3.	After the development requested 
above has been completed to the 
extent possible, the RO should again 
review the record.  If any benefit 
sought on appeal remains denied, the 
appellant and representative, if 
any, should be furnished a 
supplemental statement of the case 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





